379 F.2d 550
Edgar M. SANDERS, as General Secretary Treasurer of Journeymen Barbers, Hairdressers, Cosmetologists and Proprietors International Union of America, AFL-CIO, Plaintiff-Appellant,v.Daniel DE LUCIA and Adolph Rosenbaum, individually and as President and Secretary Treasurer, respectively of Barbers, Hairdressers and Beauty Culturists Union, Independent, Local 1; Anthony Franco and Joseph Visconti, individually and as President and Secretary Treasurer, respectively of Barbers, Hairstylists and Beauty Culturists Union, Independent, Local 2; Louis Palude and George Pelletiere, individually and as President and Secretary Treasurer, respectively of Barbers, Hairstylists and Beauty Culturists Union, Independent, Local 3; and John Restivo and Ben Carbone, individually and as President and Secretary Treasurer, respectively of Barbers, Hairstylists and Beauty Culturists Union, Independent, Local 4, Defendants-Appellees.
No. 503.
Docket 31371.
United States Court of Appeals Second Circuit.
Argued June 14, 1967.
Decided June 20, 1967.

Benjamin Wyle, New York City, for appellant.
Belle Harper, New York City (I. Philip Sipser and Sipser, Weinstock & Weinmann, New York City, on the brief), for appellees.
Before HAYS and FEINBERG, Circuit Judges, and McLEAN, District Judge.*
PER CURIAM:


1
The order of the district court denying plaintiff's motion for a temporary injunction is affirmed. It is clear that the issuance of the requested injunction would result in greater harm to the defendants than the harm which plaintiff would suffer by reason of failure to issue the injunction. See Schenker v. E. I. Du Pont De Nemours & Co., 304 F.2d 880 (2d Cir. 1962); Nalco Chemical Co. v. Hall, 347 F.2d 90 (5th Cir. 1965).



Notes:


*
 Of the Southern District of New York sitting by designation